Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s amendments/arguments filed on June 25, 2021. Claims 1-7 and 11-22 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final rejection of the last Office Action is persuasive, and the Non-Final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-7 and 11-22 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Hayakawa et al., U.S. Patent Application Publication No. US 2019/0054927, in view of Yamanaka et al., U.S. Patent Application Publication No 2020/0406889, hereinafter referred to as Hayakawa and Yamanaka, respectively.

6.	Regarding independent claim 1, Hayakawa discloses a autonomous parking system comprising: an object detection apparatus comprising at least one sensor configured to detect an object outside a vehicle and to generate sensing data about the object; a display; and one or more 

7.	Yamanaka teaches during the initial parking operation, detect a second parking space.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generate a second path for parking the vehicle into the second parking space, the second path including one or more second turnaround points, in response to user input, perform at least one of a first parking operation along the first path or a second parking operation along the second path, during the first parking operation along the first path, cause the display to display a first button configured to receive user input that indicates a change of parking operation to the second parking operation along the second path, and deactivate the first button to thereby prevent the change of parking operation to the second parking operation based on the vehicle arriving at the one or more first turnaround points and making a turn at the one or more first turnaround points.

9.	Claims 2-7, 11-19, and 21-22 depend from claim 1 and are therefore allowable.

10.	Regarding independent claim 20, Hayakawa discloses a vehicle comprising: one or more wheels; wherein the one or more wheels are configured to be driven based on a control signal 

11.	Yamanaka teaches during the initial parking operation, detect a second parking space.

12.	Regarding independent claim 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

generate a second path for parking the vehicle into the second parking space, the second path including one or more second turnaround points, based on user input, perform at least one of a first parking operation along the first path or a second parking operation along the second path, during the first parking operation along the first path, cause the display to display a first button configured to receive user input that indicates a change of parking operation to the second parking operation along the second path, and deactivate the first button to thereby prevent the change of parking operation to the second parking operation based on the vehicle arriving at the one or more first turnaround points and making a turn at the one or more first turnaround points.

13.	Claim 20 is therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665